Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 12/30/2021 have been entered.
2. Claim 1, 16, 23-25, 27 and 28 have been amended.
3. Claim 32 is new.
4. In view of Applicants amendment to the claims, the objection to the claims is withdrawn.
5. In view of Applicant’s arguments and amendment to claim 1, the 102(a)(1) and 103 rejections are withdrawn. The art of record does not teach a method for enhancing the expression of a taste related receptor gene, wherein the transcriptional enhancement of sweet receptor mRNA that is at least 50-fold higher than baseline levels. Further, Applicant’s argument regarding Konermann only targeting the T1R3 gene locus rather than the specific taste receptors is found persuasive.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 9/26/2015. It is noted, however, that applicant has not filed a certified copy of the EP 15187005.2 application as required by 37 CFR 1.55.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Kaplan on 5/2/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 2-5, 9-15 and 29-31 are cancelled.

Claim 1 has been rewritten as set forth below:
A method for enhancing the expression of taste related receptor genes comprising:
(i) providing a culture of mammalian cells, the genome of said cells comprising at least one sweet receptor domain selected from T1R1, T1R2, T1R3 or at least one domain of G-protein α-gustducin (GNAT3),
(ii) designing at least one type of single-guide RNA (sgRNA), the 10 to 30 nt guide sequence of said sgRNA being complementary to stretches within the non-coding and/or putative regulatory region upstream of the translation start codon of at least one sweet receptor gene,
(iii) preparing a vector comprising an expression cassette comprising at least one nucleic acid encoding CRISPR-dCas9VP64, and at least one sgRNA from step (ii), optionally containing aptamer structures for binding activator proteins,
(iv) transfecting said culture of mammalian cells with said vector to target the genome for the presence of a DNA sequence that is complementary to the 10 to 30 nt guide sequence of said sgRNA; and
(v) measuring the transcriptional enhancement of the sweet receptor mRNA by quantitative RT-PCR,
wherein the sgRNA of the step (ii) is selected from:
(a) sgRNA2.0-t1r1_1 to sgRNA2.0-t1r1_11, 
(b) sgRNA2.0-t1r2_3 to sgRNA2.0-t1r2_6,
(c) Cluster 6: sgRNA2.0-t1r3_1, _5, _7, _8, Cluster 1: sgRNA2.0-t1r3_1, _3, _4, _5, Cluster 5: sgRNA2.0-t1r3_3, _4, _6, _7 or Cluster 2: sgRNA2.0-t1r3_4, _5, _6, _7, and 
(d) sgRNA2.0-gnat3_1 to sgRNA2.0-gnat3_7, 
and wherein the transcriptional enhancement of the sweet receptor mRNA is at least 50-fold higher than baseline levels.

Claim 24 has been amended as follows:
In line 1 the number “28” has been replaced with the number “23”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has discovered that targeting sweet receptor genes using specific sgRNAs to express dCas9VP64 results in a significant increase in mRNA taste related receptor genes. At the time of filing the art does not teach or suggest using the specific sgRNAs recited in claim 1 to target sweet receptor genes. Further, the designing step in step (ii) is an accepted term in the art particularly to obtaining guide RNAs, since each guide RNA must be designed to target only one specific gene within the genome with the guide RNA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 16, 23-25, 27, 28 and 32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632